Citation Nr: 1244348	
Decision Date: 12/31/12    Archive Date: 01/09/13

DOCKET NO.  07-29 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a heart disorder.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Seesel, Counsel


INTRODUCTION

The Veteran had active service from November 1982 until November 1986. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an August 2006 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona. 

The Board previously considered this appeal in April 2010 and remanded the claims for further development.  The RO/Appeals Management Center (AMC) completed all requested development, but continued the denial of benefits sought.  As such, this matter is properly returned to the Board for appellate consideration. 

The appeal initially included claims for service connection for posttraumatic stress disorder (PTSD) and foot fungus.  During the pendency of the appeal, the RO granted service connection for PTSD and left foot eczema in a June 2012 rating decision.  Because the Veteran has not filed a notice of disagreement pertaining to this June 2012 rating determination, these issues are not before the Board for appellate review.  See 38 U.S.C.A. § 7105(a); see Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995) (Pursuant to 38 U.S.C. § 7105, a notice of disagreement initiates appellate review in the VA administrative adjudication process; and the request for appellate review is completed by the claimant's filing of a substantive appeal after an Statement of the Case is issued by VA).

Although the December 2009 Supplemental Statement of the Case included the issue of entitlement to service connection for tinnitus, a review of the record reflects that this SSOC was the first mention of the issue.  See Hamilton v. Brown, 39 F.3d 1574, 1584 (1994)(noting that a SSOC, even when raising new issues, is an updated statement of the Agency's position and is not an initial determination).  As there has been no rating decision that the Veteran could appeal, this issue is not presently before the Board. 


FINDING OF FACT

On December 11, 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through his authorized representative, that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

In the present case, the appellant, through his authorized representative, has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.






	(CONTINUED ON NEXT PAGE)


ORDER

The appeal is dismissed.




____________________________________________
JESSICA J. WILLS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


